UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 OR 15(d) of The Securities Exchange Act of 1934 Date of Report (Date of earliest event reported) April 15, 2013 TECKMINE INDUSTRIES, INC. (Exact name of registrant as specified in its charter) Nevada 000-52745 98-0534859 (State or other jurisdiction (Commission (IRS Employer of incorporation) File Number) Identification No.) 17622 La Entrada Drive, Yorba Linda CA92886 (Address of principal executive offices and Zip Code) Registrant’s telephone number, including area code:(949) 280-5710 N/A (Former name or former address, if changed since last report) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: o Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) o Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) o Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) o Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 1.01Entry Into a Material Definitive Agreement On April 2, 2013, we entered into a Share Exchange Agreement with Victory Electronic Cigarettes, Inc. (“VEC”) and the shareholders of VEC to acquire all of the issued and outstanding common shares of VEC.On April 15, 2013, we entered into a First Amendment to Share Exchange Agreement with such parties which extended the closing date of the Share Exchange Agreement from April 15, 2013 to April 30, 2013. A copy of the first amendment to the share exchange agreement is attached hereto as an exhibit to this current report and incorporated by reference. Item 9.01Financial Statements and Exhibits. Exhibit No. Description Amendment to Share Exchange Agreement dated April 15, 2013 2 SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. TECKMINE INDUSTRIES, INC. Dated: April 19, 2013 By: /s/Nathan Woods Nathan Woods President, Secretary, Treasurer and Director 3
